Exhibit 10.31

Execution Copy

MASTER LICENSE AGREEMENT

This Master License Agreement (this “Agreement”) is entered into as of
August 31, 2009 (“Effective Date”) by and between Oneida Ltd., a Delaware
corporation (“Licensor”) and Robinson Home Products Inc., a New York corporation
(“Licensee”).

The parties hereto hereby agree as follows:

ARTICLE 1. DEFINITIONS

For purposes of this Agreement:

APPLICABLE ROYALTY RATE. The “Applicable Royalty Rate” for a particular Contract
Year or portion thereof shall be determined in the following manner:

 

  (i) for Core Products: 8% of Net Sales;

 

  (ii) for Other Products: 6% of Net Sales;

 

  (iii) for Private Label Products: 3% of Net Sales during the first Contract
Year; 3% of Net Sales during the second Contract Year; and 2% of Net Sales
thereafter; and

 

  (iv) for Luxury Branded Products: 2% of Net Sales.

CHANGE-OF-CONTROL. A “Change-of-Control” of a party to this Agreement shall be
deemed to have occurred, (i) upon consummation of the sale or disposition by the
subject party of all or substantially all of the assets of the subject party
other than to one or more of the subject party’s affiliates; (ii) if any person
or group of persons, other than the subject party or any of its affiliates,
becomes the beneficial owner, directly or indirectly, of securities of the
subject party representing fifty one percent (51%) or more of the total voting
power represented by the subject party’s then outstanding voting securities; or
(iii) upon the consummation of a merger or consolidation of the subject party
with any other corporation, entity or person, other than a merger or
consolidation which would result in the voting securities of the subject party
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty one percent (51%) of the
total voting power represented by the voting securities of the subject party or
such surviving entity outstanding immediately after such merger or
consolidation.

CONSUMER DIRECT CHANNELS. “Consumer Direct Channels” shall mean direct consumer
sales only through Licensor-owned channels incorporating the Oneida name,
including the Licensor’s internet site (Oneida.com) or other Licensor-owned or
controlled web sites, Licensor-owned retail outlets, Licensor’s catalog,
Licensor’s call center, and any other Licensor-owned direct to consumer sales
channels.

CONTAINED PRODUCTS. “Contained Products” shall mean those products falling
within the categories included in Core Products and Other Products, but that do
not bear a Trademark.

CONTRACT YEAR. “Contract Year’’ shall mean each calendar year during the Term of
this Agreement.

 

1



--------------------------------------------------------------------------------

Execution Copy

 

CORE PRODUCTS. “Core Products” shall mean flatware, dinnerware, kitchen gadgets,
tools, barware and cutlery bearing a Trademark.

DEFAULT RATE. “Default Rate’ shall mean a floating rate equal to the lesser of
(i) the rate three hundred (300) basis points above the Prime Rate; or (ii) the
highest rate permitted under applicable law.

EXCLUDED INVENTORY. “Excluded Inventory” shall have the meaning set forth in the
Purchase Agreement.

GAAP. “GAAP” shall mean generally accepted accounting principles, applied from
time to time on a basis consistent with the basis on which the audited financial
statements of Licensee are prepared from time to time.

INTELLECTUAL PROPERTY. “Intellectual Property” shall mean Product Rights and
Trademarks as defined herein.

LUXURY BRANDED PRODUCTS. “Luxury Branded Products” shall mean high quality
flatware and dinnerware sold by Licensee under a brand name owned by a third
party (other than the retailer purchasing the flatware and dinnerware) and
licensed by Licensee.

MARKET. The “Market” shall be the retail trade channel, including all sales that
are intended for ultimate sale to retail consumers, but excluding Consumer
Direct Channels, located in the United States of America and its possessions and
unincorporated territories specifically excluding any foodservice and/or
institutional channels of trade, which shall include, but not be limited to,
restaurants, hotels, caterers, casinos, cruise ships, country clubs, schools,
hospitals, prisons, foodservice distributors and dealers, and cash-and-carry
venues which are limited to restaurant, hotel, or institutional use.

MINIMUM ANNUAL ROYALTY. The “Minimum Annual Royalty” shall apply to all
Royalties and be Five Million Five Hundred Thousand Dollars ($5,500,000) for the
first Contract Year, and shall be increased or decreased for each succeeding
Contract Year in proportion to the annual change indicated on The Bureau of
Economic Analysis National Income and Product Accounts Table “Percent Change
from Preceding Period in Real Gross Domestic Product” for the most recently
ended Contract Year. Subject to Section 5.11, the Minimum Annual Royalty shall
(i) not be adjusted below $5,500,000; and (ii) shall be pro-rated for partial
Contract Years.

MINIMUM ANNUAL OTHER PRODUCT ROYALTY. Each category of Other Products shall have
a minimum royalty of $100,000 per Contract Year; provided, however, that the
minimum royalty for cookware products and the minimum royalty for bakeware
products, in each class, shall be the lesser of $100,000 or the guaranteed
minimum in the existing cookware and bakeware license in place on the Effective
Date (together the “Minimum Annual Other Product Royalty”). Each such minimum
royalty shall become effective when the parties agree in writing that a category
of Other Products has been activated under this Master License. The Minimum
Annual Other Product Royalty shall be increased or decreased for each succeeding
Contract Year in proportion to the annual change indicated on The Bureau of
Economic Analysis National Income and Product Accounts Table “Percent Change
from Preceding Period in Real Gross Domestic Product” for the most recently
ended Contract Year. Subject to Section 5.11, the

 

2



--------------------------------------------------------------------------------

Execution Copy

 

Minimum Annual Other Product Royalty per Other Product (i) shall not be adjusted
below the Minimum Annual Other Product Royalty, and (ii) shall be pro-rated, per
category, for partial Contract Years.

NET SALES. The “Net Sales” for a particular period shall be the dollar amount of
the gross sales of Products to customers by Licensee (and any affiliate of
Licensee) for such period, less (i) shipping and transport expenses, insurance
and delivery costs and duties and taxes (to the extent that any of such items is
reflected on the invoice for any of such Products or is otherwise charged to any
customer); (ii) discounts and allowances actually given for volume purchases,
advertising, trade promotion, or other accommodations (not to exceed eleven and
one-half percent (11.5%); and (iii) allowances actually given for returns or
defective merchandise when the treatment of defective merchandise is not
included as part of the customer’s allowance program as provided for in
(ii) above. Sales between Licensee and any affiliate shall be on an arms’-length
basis which Licensor shall have sole discretion to determine, which
determination shall be reasonable and made in good faith. Net Sales shall
exclude Licensee’s sale of Products to Licensor, and no royalty shall be payable
by Licensee to Licensor on Products sold to Licensor.

O.E.M. PRODUCTS. “O.E.M. Products” mean flatware and dinnerware products which
Licensee manufacturers, distributes and sells to a third party(ies) for further
distribution and sale under the third party(ies)’s brand name.

OTHER PRODUCTS. “Other Products” shall mean goods other than Core Products
bearing a Trademark and listed on Exhibit A hereto.

OTHER PRODUCT ROYALTIES. “Other Product Royalties” shall mean royalties paid
hereunder on Other Products.

PRE-EXISTING LICENSES. “Pre-Existing Licenses” shall mean those agreements set
forth on Exhibit B hereto.

PRIME RATE. “Prime Rate” shall mean the rate of interest published by the Wall
Street Journal from time to time as its prime, base, or reference rate.

PRIVATE LABEL PRODUCTS. “Private Label Products” shall mean all (i) private
label flatware and dinnerware (including, without limitation, Food Network,
Martha Stewart and Canopy brands) manufactured, distributed and/or sold by
Licensee during the Term. For clarification, Private Label Products are those
sold by a retail store either using their own brand (i.e. Macy’s Home) or a
third party brand which the retailer has rights to (i.e. Martha Stewart), and
does not include other brands licensed or owned by Licensee, and (ii) O.E.M.
Products; provided, however, in the event of a Change-of-Control of Licensor,
O.E.M. Products will not be included in the definition of “Private Label
Products” and no Royalty will be due to Licensor on O.E.M. Product sales after
the Change-of-Control of Licensor.

PRODUCTS. “Products” shall mean all Core Products, Other Products, Private Label
Products and Luxury Branded Products.

PRODUCT DESIGN. “Product Design” shall mean all trade dress, copyright, trade
secret, know-how and other similar rights that Licensor claims in any of the
Products, including

 

3



--------------------------------------------------------------------------------

Execution Copy

 

without limitation, patterns, promotional and advertising materials, “look and
feel” and other distinctive characteristics, including but not limited to those
set forth on Exhibit C attached hereto, specifically excluding any third party
rights in Private Label Products and Luxury Branded Products.

PRODUCT PATENT RIGHTS. The “Product Patent Rights” shall include (i) the patent
applications and patents identified on Exhibit C hereto; (ii) any other United
States patent application or patent that is owned by Licensor as of the date of
this Agreement and that relates directly or indirectly to any Product or the
design, development, manufacture, testing, or use of any Product; and (iii) any
United States patent application or patent that is filed or acquired by Licensor
on or after the date of this Agreement and that relates directly or indirectly
to any Product, or the design, development, manufacture, testing, or use of any
Product.

PRODUCT RIGHTS. “Product Rights” shall include the Product Design and Product
Patent Rights.

PURCHASE AGREEMENT. “Purchase Agreement” shall mean that certain Asset Purchase
Agreement, between Licensor and Licensee, dated August 31, 2009.

REJECTED INVENTORY. “Rejected Inventory” shall have the meaning set forth in the
Purchase Agreement.

ROYALTIES. “Royalties” shall mean royalties paid on Core Products, Luxury
Branded Products and Private Label Products.

TOTAL ROYALTIES. “Total Royalties” shall mean the aggregate amount paid in
respect of (a) Royalties greater than the Minimum Annual Royalties, (b) Minimum
Annual Royalties, (c) Other Product Royalties greater than the Minimum Annual
Other Product Royalties, and (d) Minimum Annual Other Product Royalties.

TRADEMARKS. “Trademarks” shall mean, (i) the trademark ONEIDA registered with
the United States Patent and Trademark Office, under numbers 851,740, 631,695,
682,551, 850,953 and 2,299,604 and (ii) the trademarks listed on Schedule A to
this Agreement.

ARTICLE 2. LICENSE

2.1 Grant of License. Subject in all cases to the Pre-Existing Licenses,
Licensor hereby grants to Licensee the exclusive right and license, in the
United States and its possessions and unincorporated territories, to use the
Intellectual Property, to design, engineer, market, promote, manufacture,
distribute, use and sell, Products, in each case, in the Market. Nothing herein
shall limit Licensee’s rights to have Products designed, engineered and/or
manufactured outside of the United States for promotion, distribution, use
and/or sale in the Market.

2.2 Flatware and Dinnerware. Licensee agrees that, in partial consideration for
the rights and licenses granted herein, it shall sell only flatware and/or
dinnerware for which a Royalty is determined by the Applicable Royalty Rate;
provided, however, that in the event there is a Change-of-Control of Licensee,
such new owner will be permitted to sell flatware and/or dinnerware for which a
Royalty is not due under this Agreement, provided such new owner was

 

4



--------------------------------------------------------------------------------

Execution Copy

 

selling such flatware and/or dinnerware, as applicable, for a period of at least
nine (9) months prior to the effective date of the Change-of-Control of
Licensee. Further, and as additional consideration for the rights and licenses
granted to Licensee hereunder, Licensee agrees that it may only sell Luxury
Branded Products, after the earlier of (i) two years following the Effective
Date or (ii) the point in time when Licensee has paid Licensor eleven million
dollars ($11,000,000) or more in Total Royalties in a Contract Year.

2.3 Limits of Exclusivity. Licensor shall not manufacture, distribute or sell
Core Products, Other Products, Luxury Branded Products or Private Label Products
in the Market; provided that Licensor (i) shall have the right to exercise on
its own behalf, and to grant to third parties, substantially similar rights as
granted to Licensee under this Agreement, outside of the Market (including,
without limitation, sales to the foodservice and institutional customers in the
United States); (ii) shall have the right to sell through Consumer Direct
Channels (x) foodservice and institutional products and consumer products other
than Luxury Branded Products and Private Label Products and (y) Core Products
and Other Products, provided that any assignee of Licensor, in the event of a
Licensor Change-of-Control, shall purchase such Core Products and Other Products
exclusively from Licensee unless otherwise agreed in writing; and (iii) shall
have the right to sell, distribute or otherwise dispose of in any manner the
Excluded Inventory and Rejected Inventory both within and without the Market,
except to any of Licensee’s top nine customers, based on sales dollars, as of
the Effective Date. Notwithstanding the foregoing, in the event there is a
Change-of-Control of Licensor after the Effective Date, the new owner(s) of
Licensor shall be permitted to sell the Contained Products in the Market so long
as the new owner(s)’s sale of such Contained Products predated the
Change-of-Control transaction.

In the event Licensee contends that Licensor has violated the exclusivity
provisions of this Section 2.3, Licensee shall be entitled to terminate this
Agreement pursuant to Section 8.2 and/or commence legal proceedings in
accordance with Section 9.9 hereof seeking injunctive relief enjoining such
violation in addition to seeking monetary damages. Until there has been a final
determination of such legal proceedings, if this Agreement has not been
terminated, Licensee shall continue to pay royalties in accordance with the
terms of this Agreement and shall not be entitled to exercise any right of
set-off against royalties that become due. If the court enters a final order or
judgment determining that Licensor has violated the exclusivity provisions of
this Section 2.3 and awards monetary damages to Licensee, Licensor and Licensee
agree that the proper measure of damages for such violation is Licensee’s lost
net profits based upon the volume of products bearing a Trademark sold by
Licensor in violation of this Section 2.3. The determination of Licensee’s lost
net profits shall be done on a product by product basis calculated by
multiplying Licensee’s average per unit profit margin during the immediately
preceding 12 month period, measured as of the date of the Court’s final order or
judgment, for such product by the number of products bearing a Trademark
actually sold by Licensor in violation of this Section 2.3. By way of example,
if a court determines that Licensor sold 100 units of Product A bearing a
Trademark in violation of this Section and 200 units of Product B bearing a
Trademark in violation of this Section, Licensor agrees that the proper measure
of Licensee’s damages is the sum of (a) Licensee’s average per unit profit
margin for Product A multiplied by 100 and (b) Licensee’s average per unit
profit margin for Product B multiplied by 200. The prevailing party in any such
legal proceedings shall be entitled to recover its reasonable costs from the
losing party as more particularly set forth in Section 9.9. Licensee shall have
the option of deducting from Royalties due, the amount of monetary damages
awarded, plus the Default Rate applicable to such award.

 

5



--------------------------------------------------------------------------------

Execution Copy

 

2.4 Prior Licenses. This Agreement supersedes all prior licenses between
Licensee and Licensor, including, without limitation, that certain Cutlery
License Agreement dated March 6, 2006 and that certain License Agreement, dated
September 12, 2002, which agreements are hereby cancelled; provided that all
amounts due and owing as of the Effective Date under all such agreements remain
owing and payable in accordance with their respective terms. Payments thereunder
do not apply to the Minimum Annual Royalty or Minimum Annual Other Product
Royalty.

2.5 Best Efforts. Licensee shall use its commercially reasonable best efforts to
promote and sell the Products. Licensee shall use the Trademarks on all Core
Products and Other Products, and shall not use, designate or otherwise divert,
including by failing to properly affix Trademarks to or by removing Trademarks
from Core Products and Other Products, product inventory otherwise saleable as
Core Products and Other Products to fulfill orders or to otherwise market or
sell as Private Label Products or Luxury Branded Products. For clarification
purposes, the foregoing is not intended to preclude or restrict Licensee from
developing, marketing or selling flatware or dinnerware as Private Label or
Luxury Branded Products.

2.6 No Trade Name Usage. Licensee shall not use any of the Trademarks as part of
Licensee’s corporate, trade, d/b/a name or Internet domain name, and Licensee
shall not use the Trademarks in any manner which would create the impression
that Licensee is a division, subsidiary, or affiliate of Licensor or that
Licensee’s employees or agents are employees or agents of Licensor. In addition,
Licensee shall not use any Trademark, or any mark incorporating all or any part
of any Trademark, on any business sign, business cards, stationery, envelopes,
invoices, forms, or similar documents, in any media, except as approved in
advance in writing by Licensor.

ARTICLE 3. ROYALTIES

3.1 Quarterly Royalty Payments. Within thirty (30) days after the end of each
calendar quarter during the Term of this Agreement (other than the fourth
quarter of a Contract Year, set forth in Section 3.2 below), Licensee shall pay
to Licensor a running royalty to total an amount equal to the greater of
(i) Twenty-Five Percent of the Minimum Annual Royalty after the first calendar
quarter, Fifty Percent of the Minimum Annual Royalty after the second calendar
quarter and Seventy-Five Percent of the Minimum Annual Royalty after the third
calendar quarter, respectively, of a Contract Year or (ii) the product of
(a) the Applicable Royalty Rate and (b) the amount of the Net Sales for Core
Products, Luxury Branded Products, and Private Label Products for the cumulative
first, second and third calendar quarters, respectively, of the Contract Year,
PLUS, if applicable, a running royalty to total an amount equal to the greater
of (iii) Twenty-Five Percent of the Minimum Annual Other Product Royalty for
each category of Other Products after the first calendar quarter, Fifty Percent
of the Minimum Annual Other Product Royalty for each category of Other Products
after the second calendar quarter and Seventy-Five Percent of the Minimum Annual
Other Product Royalty for each category of Other Products after the third
calendar quarter, respectively, of a Contract Year or (iv) the product of the
(x) Applicable Royalty Rate and (y) the amount of the Net Sales for each
category of Other

 

6



--------------------------------------------------------------------------------

Execution Copy

 

Products for the cumulative first, second and third calendar quarters,
respectively, of a Contract Year, all as determined in accordance with the books
and records of Licensee (which books and records are to be maintained in
accordance with GAAP). Licensee shall deliver a written report setting forth the
calculation of the royalty, certified by an officer of the Licensee, including
customers to whom Licensee had sales during such period. For clarification,
Minimum Annual Other Product Royalties shall not apply toward the Minimum Annual
Royalty.

3.2 Year-end Royalty Payment. Within forty-five (45) days after the end of each
Contract Year, Licensee shall deliver to Licensor (i) a written statement
setting forth Licensee’s determination of the Net Sales for such Contract Year
and Licensee’s determination of the amount of Royalties and Other Product
Royalties payable to Licensor for all Products for such Contract Year
(including, inter alia, the names of each customer and the amounts sold thereto)
accompanied by a certificate, executed on behalf of Licensee by an officer of
Licensee, to the effect that said determinations were made in accordance with
the applicable provisions of this Agreement; (ii) a royalty payment equal to the
greater of the Minimum Annual Royalty or (ii) the product of (a) the Applicable
Royalty Rate and (b) the amount of the Net Sales for Core Products, Luxury
Branded Products and Private Label Products for such Contract Year, less any
calendar quarter payments made according to Article 3.1; and (iii) to the extent
the aggregate Other Product Royalties paid for such Contract Year are less than
the Minimum Annual Other Product Royalty for such year, the payment of such
difference. For clarification, Minimum Annual Other Product Royalties shall not
apply toward the Minimum Annual Royalty. For further clarification, any
overpayment of any Minimum Annual Royalty or any category of Other Product
Royalties shall not be credited to amounts owing in a subsequent Contract Year.

3.3 Method of Payment. All payments due hereunder shall be paid in United States
Dollars, without offset or deduction (except that Licensee may offset any
undisputed unpaid amounts due and owing to Licensee by Licensor for products
purchased from Licensee if such amounts due and owing are beyond the agreed
payment terms for such products), by wire transfer of immediately available
funds, to such account(s) as Licensor shall provide, in writing, from time to
time.

3.4 Interest on Defaulted Royalty Payments. If Licensee defaults in its
obligation to make any royalty payment required to be made under this Article 3
and if Licensor delivers to Licensee a written notice describing such default in
reasonable detail, then Licensee shall be required to pay Licensor interest on
the amount in default, at the Default Rate, over the period commencing on the
date such payment was due and ending when such amount is paid or when the
obligation to pay such amount is otherwise satisfied.

3.5 Independence of Royalty Obligations. Minimum Annual Royalties and each
category of Minimum Annual Other Product Royalties are considered independent
and several obligations. Payments in excess of each obligation’s minimum
(whether on a quarterly or annual basis) shall not be applied to supplement
shortages in payments of other obligations.

ARTICLE 4. TERM

Subject to Article 8, this Agreement shall have an initial term of ten
(10) years from the date hereof (the “Initial Term”) and will be automatically
renewed unless Licensee provides

 

7



--------------------------------------------------------------------------------

Execution Copy

 

written notice that it will not renew no less than 180 days from the end of the
then-current term: (i) at the end of the Initial Term for an additional ten
(10) years (the “First Extension”) if Net Sales have exceeded One Hundred Ten
Million Dollars ($110,000,000), during at least one (1) of the last three
(3) Contract Years of the Initial Term; and (ii) at the end of the First
Extension for an additional ten (10) years if Net Sales have exceeded One
Hundred Thirty Four Million Dollars ($134,000,000) during at least one (1) of
the last three (3) Contract Years of the First Extension. The Initial Term,
together with any extensions thereof, shall be the “Term.”

ARTICLE 5. REPRESENTATIONS, WARRANTIES AND ADDITIONAL COVENANTS OF THE PARTIES

5.1 Representations and Warranties of Licensor. Licensor represents and warrants
to Licensee that (i) it has the authority to execute and deliver this Agreement
and to perform its obligations hereunder, and it may do so without the approval
or consent of any person, entity or governmental authority, and further that the
grant of such rights to Licensee does not violate any agreement binding upon or
any obligation of Licensor; (ii) the Intellectual Property does not infringe the
rights of any third party in the Market; (iii) no third party is materially
infringing the Intellectual Property in the Market; (iv) that Licensor or an
affiliate owns all of the rights in and to the Intellectual Property, with the
sole exception of those rights granted in the licenses listed in Exhibit B of
this Agreement; (v) that all of the Intellectual Property (other than the
Product Patents Rights that have expired) is valid, enforceable and in full
force and effect; and (vi) that no inventor, as related to patents, or author,
as related to copyrights, or assignors of any of the Intellectual Property have
any claim to the Intellectual Property.

5.2 Representations and Warranties of Licensee. Licensee represents and warrants
to Licensor that (i) it has the authority to execute and deliver this Agreement
and to perform its obligations hereunder; and (ii) it will comply with all
applicable laws, rules, regulations and court orders with respect to the
manufacture, advertising, design, engineering, marketing, promotion,
distribution, use and sale of Products and use of the Intellectual Property.

5.3 Intellectual Property Ownership.

a. Licensee acknowledges and agrees that, subject to the terms of this
Agreement, Licensor exclusively retains all authority to control and owns all
right, title and interest in and to (i) all Intellectual Property embodied by
and incorporated into the Products which was owned by Licensor prior to such
incorporation, (ii) all trademarks, trade dress, copyright, trade secret,
know-how, patent and other similar rights created in connection with the
Products, specifically excluding any third party rights in Private Label
Products and Luxury Branded Products.

b. Licensee acknowledges and agrees that all goodwill arising through the
licensed use by Licensee of the Trademarks and Intellectual Property shall inure
solely to Licensor’s benefit, and that Licensee shall obtain no proprietary or
other rights in or to the Intellectual Property by virtue of any use or
exploitation Licensee may make thereof, or for any other reason whatsoever, and
shall not seek registration thereof. Licensee will not at any time do or suffer
to be done by any act, any thing which will in any way impair Licensor’s rights
to any Intellectual Property. Licensee agrees that in using the Intellectual
Property it will neither gain nor represent in any way that it has any right or
title in or to the Intellectual Property (other than as granted

 

8



--------------------------------------------------------------------------------

Execution Copy

 

hereunder) and will not seek registration thereof. Without limiting the
generality of the foregoing, Licensee agrees that: (i) during the Term of this
Agreement, Licensee will not directly or indirectly contest Licensor’s ownership
of any Intellectual Property, or the validity of any registrations related
thereto, or assist others, directly or indirectly, in infringing any of the
foregoing, or in the defense of any suit which may be brought for the
infringement of any of the foregoing; and (ii) after termination or expiration
of this Agreement, Licensee will not, premised or based on facts or events
arising out of the performance or non-performance of this Agreement, directly or
indirectly contest Licensor’s ownership of any Intellectual Property or the
validity of any registrations related thereto, or assist others, directly or
indirectly, in infringing any of the foregoing, or in the defense of any suit
which may be brought for the infringement of any of the foregoing. Licensee
further agrees that: (iii) during the Term of this Agreement, Licensee will not
use or seek to register any mark, logo or other insignia that is confusingly
similar to any Trademark or Product Design; and (iv) after termination or
expiration of this Agreement, Licensee will not use or seek to register any
mark, logo or other insignia that is confusingly similar to any Trademark then
in use, or to any Product Design existing as of the termination or expiration of
this Agreement. The provisions of this subparagraph (b): (i) apply only to
Intellectual Property of Licensor licensed under this Agreement, (ii) may be
enforced by Licensor to the extent permitted by law, and (iii) are not intended
to restrict Licensor’s rights under applicable law to protect and enforce its
Intellectual Property and other proprietary rights.

c. Licensee recognizes the value of the publicity and goodwill associated with
the Intellectual Property, acknowledges that such goodwill belongs exclusively
to Licensor, and Licensee’s use of the Intellectual Property affects the value,
image and the good will associated with the Intellectual Property. Licensor, in
turn, recognizes the value of the publicity and goodwill associated with the
Intellectual Property and that Licensor’s use of the Intellectual Property
affects the value, image, and goodwill associated with the Intellectual
Property.

d. Licensee shall place the following notice on all packaging, labels,
promotional, advertising, publicity and display materials used in connection
that contain a Trademark or refer or relate to Products bearing a Trademark:
“[Trademark] is either a registered trademark or trademark of Oneida Ltd. in the
U.S. and foreign countries and is used pursuant to a license”. Licensor may at
any time require an addition to or change of the foregoing notice, effective not
less than ninety (90) days after receipt by Licensee of written notice thereof,
provided that Licensee shall have the right to continue to distribute any
inventory including packaging already manufactured at the time it receives such
notice. Any resulting costs shall be paid by Licensor. Further, Licensee shall
affix to the Products bearing a Trademark, and all packaging, labels,
promotional materials, advertising, publicity and display materials used in
connection therewith, any other legends, markings and notices required by any
law or regulation in the Market or which Licensor reasonably may request.
Licensee shall also cause all Products covered by Product Patent Rights to be
marked in accordance with 35 U.S.C. §287. Licensor will be wholly responsible
for the content of the required notices, including the truth and accuracy
thereof, and will indemnity Licensee for any claims relating to the content of
the notices, including but not limited to awards, damages, costs and reasonable
attorneys’ fees.

e. Licensee and Licensor hereby irrevocably acknowledge and agree that all
right, title and interest in and to any and all trademarks, copyrights, product
plans, patterns, shapes, trade dress, product designs and other materials
designed or created by or on behalf of Licensee

 

9



--------------------------------------------------------------------------------

Execution Copy

 

in connection with Products, whether now or hereafter produced, but specifically
excluding any third party rights in Private Label Products and Luxury Branded
Products (“Licensor Materials”) are (i) to be treated as Intellectual Property
hereunder, and (ii) shall be owned by Licensor by assignment or, whenever
possible, as a work-made-for-hire specially ordered and commissioned by Licensor
pursuant to the U.S. Copyright Act and all similar laws, in perpetuity; provided
that Licensor hereby grants a license under Section 2.1 hereof to such Licensor
Materials.

f. Licensee irrevocably acknowledges and agrees that Licensor is and shall be
the exclusive owner of all now known or hereafter existing rights of every kind
pertaining to the Licensor Materials and all elements therein for all now known
or hereafter existing uses, media, and forms, in perpetuity, and in all
languages. If, despite the intentions of the parties hereto, the Licensor
Materials, or any portion thereof, is not deemed “work-made-for-hire” under the
U.S. Copyright Act, Licensee hereby irrevocably grants, assigns and vests in
Licensor, in perpetuity, all known or hereafter existing rights of every kind
and nature in the Licensor Materials for all now known or hereafter existing
uses, media and forms, in perpetuity and in all languages. Licensee shall
promptly execute any documents which are consistent with the provisions of this
Agreement and which are requested by Licensor in order to evidence or effectuate
Licensor’s rights in and to the Licensor Materials. Upon Licensee’s failure to
execute such documents within five (5) business days following Licensor’s
request, Licensee hereby appoints Licensor as its attorney-in-fact authorized to
execute such documents (it being understood that such appointment is a power
coupled with an interest and therefore irrevocable) with full power of
substitution and delegation. All costs associated with the assertion and
maintenance of the ownership rights set forth herein shall be borne by Licensor.

g. This Section 5.3 shall survive any termination, expiration or rescission of
this Agreement.

5.4 Intellectual Property Maintenance and Indemnification.

a. Other than as set forth below, Licensor shall be responsible for all costs
associated with defending, filing, registering, prosecuting, issuing,
maintaining, protecting and enforcing all rights in and to the Intellectual
Property (whether now in existence or hereinafter created); provided (i) that
Licensor shall not be responsible for such costs in any given Contract Year in
excess of ten percent (10%) of the aggregate of such Contract Year’s Minimum
Annual Royalty and the Minimum Annual Other Product Royalty, unless such
Intellectual Property is used in both the food service and consumer product
businesses, in which case such limitation shall not apply; and (ii) if Licensor
does not pay such costs, Licensee may undertake such actions as are reasonably
necessary in connection therewith, and, upon proof of expenditure, receive a
dollar for dollar credit against royalties due hereunder, which credited
reduction shall be made in the quarter when the expenditure occurred.
Notwithstanding the preceding sentence, however subject to section 2.3, in no
event will the royalties paid by the Licensee in any given Contract Year be less
than the sum of the Minimum Annual Royalty and the Minimum Annual Other Product
Royalty.

b. Licensor shall indemnify, defend and hold Licensee harmless from and against
any and all actual, out-of-pocket damages, liabilities, costs and expenses
incurred by Licensee as a result of the use of the Intellectual Property being
declared invalid or a claim that Licensee’s

 

10



--------------------------------------------------------------------------------

Execution Copy

 

use of the Intellectual Property in accordance with this Agreement constitutes
an infringement of the intellectual property rights of any third party, provided
that (i) Licensee provides prompt written notice of any such claim or suit to
Licensor; and (ii) Licensor has sole control of the defense of any action in
such claim and all negotiations for its settlement or compromise.
Notwithstanding the foregoing, Licensor shall not be liable for any infringement
caused by any Product (w) that does not materially conform to its approved form
and/or sample, (x) made or materially modified to Licensee’s specifications,
(y) not previously approved in writing by Licensor if and as required hereunder,
or (z) used or sold in combination with designs and/or trademarks not licensed
hereunder or approved in writing by Licensor (collectively, “Unauthorized Use”).

c. Licensee shall indemnify, defend and hold harmless Licensor from and against
any and all damages, liabilities, costs and expenses incurred by Licensor as a
result of Licensee’s (or its affiliates’) Unauthorized Use. This Section 5.4
shall survive any termination, expiration or rescission of this Agreement.

5.5 Quality Approval. Before selling or distributing any of the Products not
purchased from inventory or previously approved in license agreements in effect
before the Effective Date of this Agreement, Licensee shall submit to Licensor
free of cost, for its written approval, samples of (a) artwork and prototypes
and production samples of products in each of the various categories;
(b) samples of finished product, including packaged samples, in each of the
various categories; (c) samples of finished cartons, labels, containers, packing
and wrapping materials in each of the various categories; and (d) samples of
advertising and promotional copy in each of the various categories (herein
referred to as “Samples”). Licensor shall then have the right to approve or
disapprove of such Samples within fifteen (15) business days of such submission,
such approval not to be unreasonably withheld, with the failure to disapprove in
writing within said fifteen (15) business day period to constitute an approval
by Licensor. Disapprovals shall be accompanied by a written explanation of any
and all deficiencies and the changes necessary to secure approval. Licensor
hereby approves of Licensee’s continued use during the Term of this Agreement of
all Samples in use by Licensee or Licensor, or any third party licensees of
Licensor, as of the Effective Date of this Agreement.

5.6 Departures From Approval. After Samples have been approved, Licensee shall
not depart therefrom in any material respect without Licensor’s approval.
Failure to disapprove in writing within fifteen (15) business days of Licensee’s
written request to depart from an approved Sample shall constitute an approval
by Licensor.

5.7 Quality Review. Licensee shall provide Licensor’s representatives with the
opportunity at all reasonable times to visit any plant or office in which
Licensee is manufacturing, storing or selling Products, in order that they may
inspect methods of manufacture, Products, advertising materials, letterhead and
other printed material and Products which may utilize any licensed Trademarks
being employed by Licensee. Licensee represents and warrants to Licensor that
working conditions in such manufacturing facilities do not and will not violate
local or international laws; substantially violate U.S. labor laws, or otherwise
embarrass Licensor or diminish the goodwill associated with the licensed
Trademarks. In addition, Licensee will send Samples of Core Products and Other
Products to Licensor upon any material changes thereto.

 

11



--------------------------------------------------------------------------------

Execution Copy

 

5.8 Quality Maintenance. All Products shall conform in all material respects to
the Products and Samples thereof approved by Licensor. Upon Licensor’s
reasonable request, Licensee shall recall from its customers all Products which
do not substantially comply with the provisions of this Agreement. Furthermore,
Licensee’s policy of sale, distribution and exploitation of the Products shall
be of high standard and shall not materially adversely reflect upon the good
name of Licensor or upon the goodwill and reputation associated with the
licensed Trademarks.

5.9 Recalls. In the event any Product sold by Licensee is recalled pursuant to
the order or request of a governmental agency, Licensee shall be solely and
entirely responsible for compliance therewith and the costs relating thereto.

5.10 Cooperation With Suppliers/Product Vendors. Licensor will use reasonable
efforts to facilitate introductions to its existing and future suppliers and/or
product vendors.

5.11 Adjustment to Royalties. In the event that Licensee is unable to continue
to manufacture and/or sell any Product because the Intellectual Property
involved in such Product is found by a court of competent jurisdiction to be
infringing the rights of a third party, the Minimum Annual Royalty or Minimum
Other Product Annual Royalty applicable to such Product shall be reduced in
proportion to the reduction in Net Sales of such Product when compared to the
Net Sales during the immediately preceding twelve (12) months.

ARTICLE 6. INDEMNIFICATION; INSURANCE

6.1 Indemnification. Each party (the “Indemnitor”) shall indemnify, defend and
hold harmless the other party (the “Indemnitee”), and its successors, assigns,
stockholders, officers, directors, employees and agents from and against any
liability, claim, suit, loss, allegation, cause of action, damage or cost,
including, without limitation reasonable attorneys’ fees, professional and
investigative fees and costs of suit (collectively “Losses”) arising out of or
related to any breach by the Indemnitor of any representation, warranty or
covenant hereunder; provided that the Indemnitee provides prompt written notice
of any claim for which it will seek indemnification hereunder and participates
(and Indemnitor’s expense) in the defense of such claim.

6.2 Exclusive Remedy. Subject to Article 5.4 and Article 8, the remedies
provided in this Article 6 shall be the sole and exclusive remedies of the
parties hereto in connection with any breach of a representation or warranty, or
non-performance, partial or total, of any covenant or agreement for
indemnification contained herein. The provisions of this Article 6 shall
(i) apply to claims for indemnification asserted between the parties as well as
to third-party claims; and (ii) survive the expiration, termination or
rescission of this Agreement.

6.3 Indemnification Conditions. The parties’ obligations and liabilities to each
other are subject to the following terms and conditions:

(i) Within 30 days after a third party notifies any party (the “Indemnified
Party”) with respect to any matter which may give rise to a claim for
indemnification against the other party (the “Indemnifying Party’’) under this
Article 6, the Indemnified Party shall give the Indemnifying Party written
notice thereof together with a copy

 

12



--------------------------------------------------------------------------------

Execution Copy

 

of such claim, and the Indemnifying Party shall have the right to Undertake the
defense thereof by representatives of its own choosing and at its own expense;
provided, however, that the Indemnified Party may participate in the defense
with counsel of its own choice and at its own expense.

(ii) If the Indemnifying Party by the 30th day after receipt of notice of any
such claim (or, if earlier, by the 10th day preceding the day on which an answer
or other pleading must be served in order to prevent default judgment) does not
elect to defend against such claim, the Indemnified Party will have the right to
undertake the defense, compromise, or settlement of such claim on behalf of and
for the account and risk and expense of the Indemnifying Party. The Indemnifying
Party shall advance payment for such expenses as they are incurred by the
Indemnified Party within 10 days after request therefor.

(iii) Notwithstanding anything to the contrary, the Indemnifying Party shall not
settle any claim without the consent of the Indemnified Party unless such
settlement involves only the payment of money and the claimant provides to the
Indemnified Party a release from all liability regarding the claim.

6.4 Insurance. Licensee agrees that it will obtain, at its own expense, General
Liability and product liability insurance from a recognized insurance company
that is licensed to do business in the State of New York, providing protection
for Licensor (as well as for Licensee), against any claims, suits, loss or
damage arising out of any alleged defects in Products, with such policies naming
Licensor as “Additional Insured”. The collective amount of coverage under all
such policies (including umbrella policies), per occurrence and in the
aggregate, shall be Five Million Dollars ($5,000,000.00). Such insurance shall
be maintained for the Term, and shall provide that it cannot be canceled without
thirty (30) days’ prior written notice to Licensor. As proof of such insurance,
a fully paid certificate of insurance naming Licensor “Additional Insured” shall
be submitted to Licensor by Licensee concurrent with the execution of this
Agreement. Any proposed change in certificates of insurance shall be submitted
to Licensor for its prior approval. Licensor shall be entitled to a copy of the
then prevailing Certificate of Insurance, which shall be furnished to Licensor
by Licensee. If Licensee fails to maintain such insurance during the Term,
Licensor may maintain such insurance, and in such event, Licensee shall promptly
and without offset reimburse Licensor the costs of such insurance.

ARTICLE 7. RECORDS AND AUDIT

7.1 Records. Licensee shall (and shall cause its affiliates to) prepare and
maintain, in accordance with GAAP, complete and accurate books of account and
records (specifically including, without limitation, the originals or copies of
documents supporting entries in the books of account) covering all transactions
arising out of or evidencing this Agreement (collectively, the “Records”). Such
Records shall be maintained for at least three (3) years after the Contract Year
to which they relate, including after the expiration or termination of this
Agreement.

7.2 Audit. The Licensor shall have the right, during normal business hours and
not more than twice annually, for the Term of this Agreement and for one
(1) year thereafter, to audit

 

13



--------------------------------------------------------------------------------

Execution Copy

 

the Records to confirm compliance with the terms hereof. In the event that the
audit shows that royalty payments hereunder were less than the amount that
should have been paid by an amount equal to two percent (2%) or more of royalty
payments actually made during the Contract Year in question, Licensee shall
promptly reimburse Licensor for the cost of such audit. In the event of any
underpayment, Licensee shall promptly pay the amount of such underpayment (plus
any interest owing at the Default Rate from the time such payment was due).

ARTICLE 8. TERMINATION

8.1 Termination by Licensor. Licensor shall have the right to terminate this
Agreement: (i) if Licensee (a) applies for, or consents to, the appointment of a
receiver, a trustee, a custodian or liquidator of it or any of its property,
(b) admits in writing its inability to pay its debts as they become due,
(c) makes a general assignment for the benefit of creditors, (d) files a
petition or an answer seeking reorganization or an arrangement with creditors,
or to take advantage of any, bankruptcy reorganization, insolvency, readjustment
of debt, dissolution or liquidation laws or statutes, or (e) files an answer
admitting the material allegations of a petition filed against it in any
proceeding or under any such law, or if action shall be taken for the purpose of
effecting any of the foregoing; (ii) if a third party files against the Licensee
an involuntary petition seeking reorganization of the Licensee or the
appointment of a receiver, trustee, custodian or liquidator of the Licensee, or
an involuntary petition under any state law for reorganization or insolvency law
of any jurisdiction, whether now or hereafter in effect which is not dismissed
within sixty (60) days of the date of filing; (iii) if Licensee (a) fails to
materially perform any of the covenants, terms or obligations of Licensee in
this Agreement; provided, however, that there shall be a cure period of thirty
(30) days after Licensee receives written notice from Licensor specifying the
failure; (b) fails to make any payment due as provided in this Agreement on or
before the due date upon which such payment is due, provided, however, that
there shall be a cure period of twenty (20) days after Licensee receives written
notice from Licensor specifying the payment default; and provided, further, that
Licensee shall have only one (1) cure period per Contract Year for payment
defaults; or (c) commits any Unauthorized Use; or (iv) if there shall be an
“Event of Default” (as that term is defined in) under Licensee’s promissory note
in the aggregate principal amount of $5,675,877, dated August 31, 2009 and
issued and delivered by Licensee to Licensor on or about even date herewith in
accordance with the Purchase Agreement.

8.2 Termination by Licensee. Licensee shall have the right to terminate this
Agreement if (i) Licensor fails to perform any of the material covenants, terms
or obligations herein contained required to be performed by Licensor; provided,
however, that there shall be a cure period of thirty (30) days after Licensor
receives written notice from Licensee specifying the failure; excepting such
defaults that cannot be cured completely within such thirty (30) day period and,
providing Licensor, within said thirty (30) day period, has promptly commenced
to proceed with diligence and in good faith to remedy such default. However
failure to completely cure such default shall not exceed 180 days from
Licensor’s receipt of written notice of default from Licensee; (ii) its ability
to use the Trademarks is materially impaired; (iii) Licensor (a) applies for, or
consents to, the appointment of a receiver, a trustee, a custodian or liquidator
of it or any of its property, (b) admits in writing its inability to pay its
debts as they become due, (c) makes a general assignment for the benefit of
creditors, (d) files a petition or an answer seeking reorganization or an
arrangement with creditors, or to take advantage of any, bankruptcy

 

14



--------------------------------------------------------------------------------

Execution Copy

 

reorganization, insolvency, readjustment of debt, dissolution or liquidation
laws or statutes, or (e) files an answer admitting the material allegations of a
petition filed against it in any proceeding or under any such law, or if action
shall be taken for the purpose of effecting any of the foregoing; or (iv) a
third party files against the Licensor an involuntary petition seeking
reorganization of the Licensor or the appointment of a receiver, trustee,
custodian or liquidator of the Licensor, or an involuntary petition under any
state law for reorganization or insolvency law of any jurisdiction, whether now
or hereafter in effect which is not dismissed within sixty (60) days of the date
of filing.

8.3 Effect of Termination or End of Term. Upon termination or expiration of this
Agreement, as renewed or extended, Licensee shall have a period of nine
(9) months to complete the manufacture of Products in process and sell off such
Products and otherwise existing inventory through its existing distribution
channels; provided that Licensee pays all royalties due and owing, no Minimum
Annual Royalty or Minimum Annual Other Product Royalty shall be due during such
sell-off period. In the event of the termination of this Agreement by Licensor
pursuant to Section 8.1, Licensee shall continue to pay the Minimum Annual
Royalty and Minimum Annual Other Product Royalties in effect at the time of such
termination, through the shorter of (a) the period until the end of the
then-current Term and (b) three (3) additional Contract Years, provided that
(i) Licensor shall use its commercially reasonable best efforts to transition
the manufacture, distribution and sale of Products to its designee,
(ii) Licensee shall provide all reasonable assistance for such transition and
(iii) Licensee’s obligations to pay Minimum Annual Royalties and Minimum Annual
Other Product Royalties shall be reduced on a dollar-for-dollar basis against
(x) royalties received from a third party manufacturer or distributor of
Product, or (y) if Licensor is manufacturing or distributing, Licensor’s net
sales (calculated in substantial conformity with Net Sales) multiplied by the
Applicable Royalty Rate. This Section 8.3 shall survive the expiration,
termination or rescission of this Agreement.

ARTICLE 9. MISCELLANEOUS PROVISIONS

9.1 Expenses. Except as otherwise provided in this Agreement, each Party to this
Agreement will bear its own respective fees and expenses incurred in connection
with the preparation, negotiation, execution and performance of this Agreement
and the Transaction Documents, including all fees and expenses of its
representatives.

9.2 Press Releases and Public Announcements. No Party to the Agreement shall
issue any press release or make any public announcement relating to the subject
matter of this Agreement without the prior written approval of the other Party,
which shall not be unreasonably withheld.

9.3 Integration. This Agreement contains the entire understanding of the parties
hereto with respect to the matters covered hereby and supersedes, and cannot be
contradicted or supplemented by, all prior or contemporaneous discussions,
correspondence, agreements or understandings (whether written or oral) that
relate in any manner to the subject matter hereof. The parties acknowledge that
no representation, promise, inducement or statement of intention has been made
by any party to this Agreement that is not embodied in this Agreement, and agree
that no party shall be bound by, or liable for, any alleged representation,
promise, inducement or statement of intention not set forth herein. This
Agreement (including Exhibits and Schedules hereto) may be amended only by an
agreement in writing executed by the parties to this Agreement.

 

15



--------------------------------------------------------------------------------

Execution Copy

 

9.4 Assignment and Sublicenses. Neither party shall assign this Agreement or the
rights or obligations hereunder, in whole or in part, without the prior written
consent of the other party; provided, however, that either party may assign this
Agreement, in whole but not in part, to the purchaser or acquiror of such
assigning party’s assets or securities in a Change-of-Control transaction;
provided that the purchaser or acquiror agrees in writing to perform all
obligations and observe all covenants, restrictions and undertakings hereunder
of the assigning party, and the assigning party gives the other party twenty
(20) days prior written notice of such intended assignment. Licensee may not
sublicense its rights under this Agreement, in whole or in part, without the
prior written consent of Licensor.

9.5 Successors and Assigns. This Agreement shall be binding upon each party and
its respective successors and permitted assigns.

9.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Delivery of an executed counterpart by
facsimile shall be as effective as a manually signed counterpart.

9.7 Headings. The headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

9.8 Notices. All notices, requests, demands, claims, and other communications
under this Agreement will be in writing. Any notice, request, demand, claim, or
other communication under this Agreement shall be deemed duly given two business
days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, and addressed to the intended recipient as set forth below:

 

If to Seller:    If to the Buyer: Oneida Ltd.    Robinson Home Products Inc.
163-181 Kenwood Avenue    Attn: Robert B. Skerker, Chairman and Chief Executive
Officer Oneida, New York 13421    2615 Walden Avenue Attn: Catherine H.
Suttmeier, General Counsel    Buffalo, New York 14225-4735 With a copy (which
copy shall not Constitute notice) to:    With a copy (which copy shall not
constitute notice) to: Ronald C. Berger, Esq.    Gregory P. Photiadis, Esq. Bond
Schoeneck & King, PLLC    Duke, Holzman, Photiadis & Gresens LLP One Lincoln
Center    1800 Main Place Tower Syracuse, New York 13202    350 Main Street   
Buffalo, New York 14202

 

16



--------------------------------------------------------------------------------

Execution Copy

 

9.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (as opposed to conflicts of law provisions) of
the State of New York. Each of the parties hereto agrees that any legal
proceeding arising out of the terms of this Agreement shall be commenced in the
courts located in the County of Monroe, State of New York. Each of the parties
hereto irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in the State of New York, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum. The prevailing party in any dispute
shall be entitled to recover from the losing party its reasonable costs
(including, without limitation, costs of collection, attorneys’ fees and
investigative fees).

9.10 Waiver of Jury Trial. Each party hereto waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or other proceeding arising out of this Agreement. Each
party hereto (a) certifies that no representative, agent or attorney of the
other party has represented, expressly or otherwise, that such other party would
not in the event of any action, suit or other proceeding, seek to enforce the
foregoing waiver, (b) certifies that such party understands and has considered
the implications of the foregoing waiver, and (c) acknowledges that it and the
other parties hereto have been induced to enter this Agreement, by, among other
things, the mutual waiver and certifications in this paragraph.

9.11 Waiver. No failure on the part of either party hereto to exercise any
power, right, privilege, or remedy hereunder, and no delay on the part of either
party hereto in exercising any such power, right, privilege, or remedy, shall
preclude any other or further exercise thereof or of any other power, right,
privilege, or remedy.

9.12 Severability. If any term or provision of this Agreement or any application
hereof shall be invalid, illegal or otherwise unenforceable, such term or
provision, to the extent possible, shall be modified in such a manner as to be
valid, legal and enforceable to preserve the intent of the parties. If such
modification is not possible, such term or provision shall be severed from this
Agreement. In either case, the validity, legality and enforceability of the
remainder of this Agreement and any other application of such term or provision
shall not be affected or impaired thereby, except in the event of a severance of
portions of the Intellectual Property from the Agreement.

9.13 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.

9.14 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement, and as the same may be amended from time to time
pursuant to Section 9.3 of this Agreement, are incorporated herein by reference
and made a part hereof.

 

17



--------------------------------------------------------------------------------

Execution Copy

 

9.15 Independence of Parties. Each party shall act as an independent contractor
in carrying out its obligations under this Agreement. Nothing contained in this
Agreement shall be construed to imply a franchise, joint venture, partnership or
principal/agent relationship between the parties, and neither party by virtue of
this Agreement shall have the right, power or authority to act or create any
obligation, express or implied, on behalf of the other party. This Agreement
shall not be construed to create rights, express or implied, on behalf of or for
the use of any party aside from Licensor and Licensee, and Licensor shall not be
obligated, separately or jointly, to any third parties solely by virtue of this
Agreement.

9.16 Variations. Whenever the context so requires, the singular number shall
include the plural, and vice versa; the masculine gender shall include the
feminine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.

9.17 Force Majeure.

a. Obligations. If and to the extent that Licensee is prevented or delayed by
force majeure (as defined below) from performing any of its obligations under
this Agreement and promptly so notifies Licensor, specifying the matters
constituting force majeure and specifying the period for which it is estimated
that the prevention or delay will continue, then Licensee shall be relieved of
liability to Licensor for failure to perform or for delay in performing such
obligations during the force majeure. Notwithstanding the foregoing, Licensee
shall use its best efforts promptly to become current in, and resume full
performance of, all of its obligations under this Agreement. If the delay caused
by the force majeure continues for a period of more than ninety (90) days,
Licensor may terminate this Agreement by giving not less than thirty (30) days
written notice to Licensee; provided, however, that the notice of termination
shall be of no effect if Licensee is current in, and resumes full performance
of, all of its obligations under this Agreement before the expiry of such thirty
(30) day notice period. During the period of a Force Majeure event preventing
performance by Licensee, Licensee’s obligation to pay Royalties shall not be
reduced, but all payments required hereunder may be deferred until thirty
(30) days after the conclusion of such Force Majeure event.

b. Force Majeure Events. For the purpose of this Article 9 “force majeure” means
any circumstances not within the reasonable control of Licensee including,
without prejudice to the generality of the foregoing, acts of God, strikes,
lockouts, shortages of labor or raw materials, industrial disturbance,
transportation dislocation, shortage of supply, civil commotion, riot, invasion,
war, threat of or preparation for war, fire, explosion, storm, flood,
earthquake, subsidence, epidemic or other natural physical disaster.

9.18 Confidentiality. Licensor and Licensee (party or parties) each agree that
during the Term of this Agreement, they may receive information regarding the
other party’s affairs, which the disclosing party considers confidential (the
“Confidential Information”). The parties shall cause their officers, employees,
shareholders, directors and agents to preserve and maintain the confidentiality
of all Confidential Information under this Section 9.18. Each party receiving
such Confidential Information agrees not to disclose it to any third party
except to its own employees, auditors, attorneys, lenders, shareholders,
directors and agents and only as necessary to perform their duties or to perform
such party’s obligations or exercise such party’s rights under this Agreement.
Notwithstanding the foregoing, with respect to all financial information of

 

18



--------------------------------------------------------------------------------

Execution Copy

 

Licensee provided to Licensor during the Term of this Agreement pursuant to
Section 9.22.3(a)(the “Financial Information”), the parties agree that all
Financial Information is confidential and shall be disclosed only to the
following officers of Licensor: Chief Executive Officer, President, Chief
Operating Officer, Chief Financial Officer, Controller, Treasurer and General
Counsel (the “Designated Officers”) and that the Financial Information shall not
be disseminated to any other officer, employee, shareholder, director or third
party, provided, however, the Licensor’s Designated Officers may present the
Financial Information in summary form only, to its Board of Directors,
Shareholders and senior lenders. This Section is not applicable to any
information which: (a) the receiving party is authorized in writing by the
disclosing party to disclose; (b) is already known by the receiving party;
(c) is generally known or becomes part of the public domain in the trade through
no fault of the receiving party; (d) is independently developed by the receiving
party or its agents without any use of the Confidential Information; or (e) is
required to be disclosed by law or regulation or by proper order of a court of
competent jurisdiction after adequate notice to the disclosing party to seek a
protective order, the imposition of which protective order the receiving party
agrees to approve and support. The terms of this Agreement are Confidential
Information under this Section. Notwithstanding the foregoing, in the event that
Licensor has a prospective purchaser for its business and requests that Licensee
permit Licensor to disclose any Confidential Information pursuant to a
confidentiality agreement, Licensee will not unreasonably withhold such
permission. This Section 9.18 shall survive any termination, expiration or
rescission of this Agreement.

9.19 Intellectual Property Definition for Bankruptcy. All rights and licenses
granted under or pursuant to this Agreement (other than with respect to
trademarks) by Licensor to Licensee are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of rights
to “intellectual property” as defined under Section 101 of the Bankruptcy Code.
The parties agree that Licensee, as the exclusive licensee within the Market of
such rights under this Agreement, shall retain and may fully exercise all of its
rights and elections of a licensee under the Bankruptcy Code. The parties
further agree that in the event of the commencement of a bankruptcy proceeding
by or against Licensor under the Bankruptcy Code, Licensee shall be entitled to
a complete duplicate of (or complete access to, as appropriate) any all tangible
embodiments of such intellectual property, if any, held by Licensor as provided
in Section 365(n) of the Bankruptcy Code.

9.20 Bundle of Rights. The parties agree and acknowledge that the license
granted herein is directed to exclusive rights within the Market to the entire
portfolio of Intellectual Property used on and in connection with the
manufacture, marketing, distribution, use and sale of consumer products, and
that in the event of a filing by or against Licensor of a proceeding seeking
relief under the Bankruptcy Code, the Intellectual Property rights cannot be
divided under this Agreement in any such proceeding.

9.21 Transfer Prices. Contrary provisions in this Agreement notwithstanding,
Licensor (but no assignee of Licensor in the event of a Licensor
Change-of-Control) shall have the option to purchase flatware and dinnerware
Products within and without the Market from third-parties other than Licensee;
provided, however, in the event Licensor does purchase Products sold by
Licensee, the transfer price to be paid by Licensor to Licensee for such
Products shall be the lesser of (a) the lowest price charged to Licensee’s other
customer(s) for the same Product purchased under similar terms and conditions;
or (b) the Licensee’s landed cost

 

19



--------------------------------------------------------------------------------

Execution Copy

 

plus a 40% mark-up. There will be no royalty paid by Licensee on Products sold
to Licensor, nor will such sales in any way reduce the Minimum Annual Royalty or
the Minimum Annual Other Product Royalty payable to Licensor hereunder. Schedule
9.21 attached hereto and made a part of this Agreement contains further
clarifications regarding the mutual agreement of the parties with respect to
Licensor’s purchase of Products and Product sales activities in Consumer Direct
Channels.

9.22 Condition Precedent and Continuing Covenants.

9.22.1 Condition Precedent – Licensee. Licensee acknowledges and agrees that a
condition precedent to Licensor’s entering into this Agreement and Licensor’s
grant of the license to Licensee pursuant to Section 2.1 of this Agreement, is
that Licensee shall have (among other things) delivered to Licensor, in form and
substance satisfactory to Licensor, the financial information contemplated in
and required by Section 4.4 of the Purchase Agreement.

9.22.2 Condition Precedent – Licensor. Licensor acknowledges and agrees that as
a condition precedent to Licensee’s entering into this Agreement, Licensor shall
have executed and delivered to Licensee a Licensor Consent Agreement in favor of
Manufacturers and Traders Trust Company (“M&T Bank”) in substantially the form
attached to this Agreement as Exhibit D.

9.22.3 Continuing Covenant. Licensee acknowledges and agrees that from and after
the Effective Date, and continuing until termination, expiration or rescission
of this Agreement, or except as otherwise provided below in this Section 9.22.3,

(a) Licensee shall deliver to Licensor monthly financial reports on or before
the thirtieth (30th) day of the immediately following month, which monthly
financial reports shall include, but not be limited to, for the month just ended
and for the current fiscal year-to-date, income statements, balance sheets, cash
flow statements, bank covenant calculations and compliance information in the
same form and detail as supplied by Licensee to its senior lender(s). The
foregoing information shall be delivered to Licensor for the duration of this
Agreement, except that in the event of a Change-of-Control of Licensor, Licensee
shall have a right to terminate its delivery of such information to Licensor
upon Licensee’s request. Further, Licensor, recognizing the sensitivity of
Licensee’s financial information required to be delivered to Licensor by this
Section 9.22.3(a), agrees, that if an individual serves as a director on
Licensor’s board of directors and such individual is also employed by or serves
as a director on the board of directors of a competitor or customer of Licensee
or on the board of directors of an affiliate of such competitor or customer,
Licensor will provide Licensee with twenty (20) days prior written notice of
such individual’s service and will no longer require Licensee to deliver the
information required by this Section 9.22.3(a) upon Licensee’s request and,
will, upon Licensee’s request, destroy or return any information in Licensor’s
possession as a result of Licensee’s compliance with this Section 9.22.3(a) at
the time of Licensee’s discontinuance of reporting hereunder.

(b) Licensee shall not solicit for employment, except as expressly permitted
below in Section 9.22.3(c), any employee of Licensor without the prior written
consent of Licensor. Licensor agrees that so long as Licensee shall be subject
to the prohibitions of this Section 9.22.3(b), Licensor shall not solicit for
employment any employee of Licensee without the prior written consent of
Licensee.

 

20



--------------------------------------------------------------------------------

Execution Copy

 

(c) Licensee shall neither employ, engage as a consultant nor solicit for
employment any individual employed in the design, marketing or
procurement/quality control departments of Licensor (“Licensor Designated
Employees) without the prior written consent of Licensor; provided, however,
(i) in the event of a Change-of-Control of Licensor, Licensee may solicit a
Licensor Designated Employee beginning the earlier of (y) one (1) year after the
Change-of-Control of Licensor and (z) termination of the Licensor Designated
Employee by the purchaser or acquirer of Licensor in the Change-of-Control
transaction, and (ii) in the event a Licensor Designated Employee’s employment
with the Licensor shall terminate for any reason, other than following a
Change-of-Control of Licensor, as provided in subsection (i) hereof, Licensee
may employ, engage as a consultant or otherwise solicit for employment such
Licensor Designated Employee one (1) year from the effective date of such
Licensor Designated Employee’s termination of employment with Licensor, without
obtaining Licensor’s prior written consent.

9.22.4 Licensor Consent. In connection with Licensee’s refinance or replacement
of, or amendment or modification to, the Loan and Security Agreement among
Licensee, M&T Bank and certain other entities dated as of August 31, 2009 (and
as replaced, amended or modified throughout the term of this Agreement) and upon
Licensee’s request, Licensor will execute and deliver to Licensee, in favor of
M&T Bank or such other replacement lenders, a Licensor Consent Agreement in the
form, non-substantive, non-material changes excepted, executed and delivered by
Licensor pursuant to Section 9.22.2 above.

 

21



--------------------------------------------------------------------------------

Execution Copy

 

IN WITNESS WHEREOF, Licensor and Licensee have caused this Agreement to be
executed as of the date first above written.

 

Licensor:   ONEIDA LTD.   a Delaware corporation   By:  

/s/ Andrew G. Church

  Name:   Andrew G. Church   Title:   Chief Operating Officer and Chief
Financial Officer Licensee:   ROBINSON HOME PRODUCTS, INC.   a New York
Corporation   By:  

/s/ Robert B. Skerker

  Name:   Robert B. Skerker   Title:   Chairman & Chief Executive Officer



--------------------------------------------------------------------------------

Execution Copy

 

Exhibit A

Other Products

Cookware

Bakeware

Glassware

Hollowware

Stemware

Serve Ware

Storage Accessories

 

A-1



--------------------------------------------------------------------------------

Execution Copy

 

Exhibit B

Pre-Existing Licenses

[To be listed by Licensee, as of the date of this Agreement, products licensed
and minimums due thereunder, with copies of the Pre-Existing Licenses provided
prior to the Closing.

Bradshaw International, Inc.

March 9, 2007/December 31,2014

Cookware, Bakeware,

$18,000,000 Net sales goal for 2009

Greystone Brands Ltd.

March 13, 2008

Kitchen Electrics

$3,550,000 Guaranteed Minimum Royalty for initial term

 

B-1



--------------------------------------------------------------------------------

Execution Copy

 

Exhibit C

Product Design and Patent Rights

 

C-1



--------------------------------------------------------------------------------

Execution Copy

 

Exhibit D

FORM OF

LICENSOR CONSENT AGREEMENT

(attached)

 

D-1